DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Information Disclosure Statement
The IDS received on 07/19/2019 and 11/06/2020 have been entered and references cited within carefully considered.
Drawings
The drawings are filled on 07/19/2019 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US Patent No.: 10,334,594 B2) in view of Islam et al. (US Pub. No.: 2019/0052432 A1). 
Regarding claim 1, Sundararajan discloses a method comprising: receiving, by a radio unit of a system, a communication from a user equipment (UE) (As shown in FIG. 9B, and by reference number 905, BS 110 may identify the control signaling information associated with a mini-slot to be used for a URLLC transmission. In some aspects, BS 110 may identify the control signaling information when BS 110 identifies that BS 110 is to provide a URLLC transmission to UE 120 (e.g., when BS 110 receives a URLLC packet to be provided to UE 120). Additionally, or alternatively, BS 110 may identify the control signaling information based at least in part on a configuration of BS 110 (e.g., when BS 110 is configured to provide one or more mini-slots in a given eMBB slot regardless of whether BS 110 has received a URLLC packet to be provided to UE 120) [col. 15, lines 10-22]); determining, by the radio unit, whether transmission for the data packet is allowed for the transmission type (In some aspects, techniques described herein may facilitate uplink URLLC communications. For example, on the uplink, a URLLC configured UE based on determining that transmission for the data packet is allowed for the transmission type, communicating a response to the UE, wherein the response provides a confirmation to the UE that the data packet was received by the radio unit and that the transmission type can be performed by the radio unit (when BS 110 has received one or more URLLC packets for transmission ( e.g., prior to an eMBB slot beginning), BS 110 may provide a DCI grant ( e.g., using a control resource of the eMBB slot). The DCI  and transmitting, by the radio unit, the data packet to one or more other UEs (BS 110 may transmit a URLLC transmission using the mini-slot identified in the control signaling information. In this manner, BS 110 may provide UE 120 with control signaling information that enables multiplexing of eMBB transmissions with URLLC transmissions in an eMBB slot [col. 16, lines 16-21]).  
Although Sundararajan discloses everything as applied above, Sundararajan does not explicitly discloses wherein the communication comprises a data packet, a Layer 2 destination identifier, and an indication that the data packet is associated with a transmission type. However, these concepts are well known in the art as taught by Islam.
In the same field of endeavor, Islam discloses wherein the communication comprises a data packet, a Layer 2 destination identifier [Para. 0058-0061, see also Para. 129], and an indication that the data packet is associated with a transmission type (Indication of low latency traffic arrival/presence may be signaled via the resources normally reserved for control signaling in either transmission type, or by transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant transmission. For example, different control messages may be used to indicate low latency and latency tolerant traffic when low latency traffic (e.g., URLLC traffic) arrives. Alternatively, a single  to indicate low latency and latency tolerant traffic at the end of a latency tolerant UE scheduling interval. Signaling of the low latency traffic may be explicit or implicit. For explicit indication, some REs (e.g., contained within one symbol or spanning multiple contiguous or non-contiguous symbols) may be used for signaling. In an embodiment, one or more REs of the latency tolerant traffic or eMBB symbols in which URLLC transmission occurs may be used for signaling. URLLC mini-slots may avoid using those REs for scheduling, e.g., URLLC traffic may be rate-matched for remaining REs [Para. 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Islam method into Sundararajan invention. One of ordinary skill in the art would have been motivated to enabling reliable and low latency communication [Islam, Para. 0007].

Regarding claim 2, Sundararajan/Islam disclose everything as discuss above, Sundararajan further discloses wherein the indication indicates that that data packet is associated with an Ultra-Reliable Low-Latency Communication (URLLC) transmission (At 1002, the access point may identify control signaling information for a mini-slot associated with a URLLC transmission within an eMBB slot [col. 17, lines 1-3]).

Regarding claim 3, Sundararajan/Islam disclose everything as discuss above, Sundararajan further discloses wherein the radio unit is one of: at least one of a Third Generation Partnership Project (3GPP) Fourth Generation (4G) or a Fifth Generation (5G) radio unit; a Road Side Unit (RSU); or a particular UE of the one or more other UEs (FIG. 1 is a diagram illustrating a network 100 in which aspects of the present disclosure may be practiced. The network 100 may be an LTE network or some other wireless network, such as a 5G or NR network. Wireless network 100 may include a number of BSs 110 (shown as BS 110a, BS 110b, BS 110c, and BS 110d) and other network entities. A BS is an entity that communicates with user equipment (UEs) and may also be referred to as a base station, a NR BS, a Node B, a gNB, a 5G NB, an access point, a TRP, etc. Each BS may provide communication coverage for a particular geographic area. In 3GPP, the term "cell" can refer to a coverage area of a BS and/or a BS subsystem serving this coverage area, depending on the context in which the term is used [col. 5, lines 10-23]).

Regarding claim 11, Sundararajan/Islam disclose everything as discuss above, Sundararajan further discloses wherein the data packet is a first data packet [col. 14, lines 1-5] receiving, by the radio unit, another communication from the UE [col. 13, lines 46-54]; determining, by the radio unit, whether transmission for the second data packet is allowed for the transmission type (In some aspects, techniques described herein may facilitate uplink URLLC communications. For example, on the uplink, a URLLC configured UE 120 may operate in a rate less HARQ mode ( e.g., a mode where UE 120 repeatedly transmits coded bits until an ACK is received from BS 110, rather than waiting for an ACK or NACK and a grant for re-transmission). In order to support the rate less mode, BS 110 may allocate an acknowledgment resource within a mini-slot in which UE 120 can expect to receive  and based on determining that transmission for the second data packet is allowed for the transmission type (when BS 110 has received one or more URLLC packets for transmission ( e.g., prior to an eMBB slot beginning), BS 110 may provide a DCI grant ( e.g., using a control resource of the eMBB slot). The DCI grant may allow BS 110 to specify which mini-slot(s) may be used to transmit URLLC data, inform one or more URLLC UEs of mini-slots in which to expect to receive URLLC data (i.e. allowed for the transmission type), and/or inform one or more eMBB UEs of mini-slots in which to not expect to receive eMBB data [col. 16, lines 25-33]), transmitting, by the radio unit, the second data packet to one or more other UEs (BS 110 may transmit a URLLC transmission using the mini-slot identified in the control signaling information. In this manner, BS 110 may provide UE 120 with 
Although Sundararajan discloses everything as applied above, Sundararajan does not explicitly discloses where the communication comprises a second data packet, a Layer 2 destination identifier, and another indication that the data packet is associated with a transmission type. However, these concepts are well known in the art as taught by Islam.
In the same field of endeavor, Islam discloses where the communication comprises a second data packet, a Layer 2 destination identifier [Para. 0058-0061, see also Para. 129], and another indication that the data packet is associated with a transmission type (Indication of low latency traffic arrival/presence may be signaled via the resources normally reserved for control signaling in either transmission type, or by transmitting additional control signaling within the resources that would otherwise be allocated for data within the latency tolerant transmission. For example, different control messages may be used to indicate low latency and latency tolerant traffic when low latency traffic (e.g., URLLC traffic) arrives. Alternatively, a single control message may be used to indicate low latency and latency tolerant traffic at the end of a latency tolerant UE scheduling interval. Signaling of the low latency traffic may be explicit or implicit. For explicit indication, some REs (e.g., contained within one symbol or spanning multiple contiguous or non-contiguous symbols) may be used for signaling. In an embodiment, one or more REs of the latency tolerant traffic or eMBB symbols in which URLLC transmission occurs may be used for signaling. URLLC mini-slots may  scheduling, e.g., URLLC traffic may be rate-matched for remaining REs [Para. 0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Islam method into Sundararajan invention. One of ordinary skill in the art would have been motivated to enabling reliable and low latency communication [Islam, Para. 0007].

Regarding claims 12-13 and 17, they are substantially the same as claims 1-2 and 11, except claims 12-13 and 17 are in non-transitory computer readable storage media claim format.  Because the same reasoning applies, claims 12-13 and 17 are rejected under the same reasoning as claims 1-2 and 11, where Sundararajan further discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations [col. 8, lines 15-43, col. 18, lines 1-22 and lines 42-67, see also Fig. 2, Base station110].

Regarding claims 18-20, they are substantially the same as claims 1-3, except claims 18-20 are in apparatus claim format. Because the same reasoning applies, claims 18-20 are rejected under the same reasoning as claim 1-3, where Sundararajan further discloses a radio unit [Fig. 2, Base station110] comprising: at least one memory element for storing data [col. 8, lines 27-43]; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the radio unit to perform operations [col. 8, lines 15-43].

	Claims 4-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US Patent No.: 10,334,594 B2) in view of Islam et al. (US Pub. No.: 2019/0052432 A1) as applied in claims 1 and 12 above, in further view of Zhang et al. (US Pub. No.: 2018/0288746 A1).
Regarding claim 4, Sundararajan/Islam disclose everything as discuss above, Sundararajan further discloses wherein the data packet is associated with an application of the UE (i.e. communicate using data packet an application vehicle-to-vehicle (V2V)) and wherein determining, by the radio unit, whether transmission for the data packet is allowed for the transmission type [col. 13, lines 39-51; col. 14, lines 1-16 and lines 49-64].
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly discloses determining whether the data packet meets one or more packet criteria; and based on determining that the data packet meets the one or more packet criteria, identifying the data packet as allowed for the transmission type. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses determining whether the data packet meets one or more packet criteria [Para. 0059-0065]; and based on determining that the data packet meets the one or more packet criteria [Para. 0059-0065], identifying the data packet as allowed for the transmission type [Para. 0098].


Regarding claim 5, Sundararajan/Islam disclose everything as discuss above, Sundararajan further discloses wherein the one or more packet criteria are included in at least one of subscription information for the UE (A BS may provide communication coverage for a macro cell, a pico cell, a femto cell, and/or another type of cell. A macro cell may cover a relatively large geographic area (e.g., several kilometers in radius) and may allow unrestricted access by UEs with service subscription. A pico cell may cover a relatively small geographic area and may allow unrestricted access by UEs with service subscription. A femto cell may cover a relatively small geographic area (e.g., a home) and may allow restricted access by UEs having association with the fem to cell (e.g., UEs in a closed subscriber group (CSG)). A BS for a macro cell may be referred to as a macro BS. A BS for a pico cell may be referred to as a pico BS. A BS for a femto cell may be referred to as a femto BS or a home BS. In the example shown in FIG. 1, a BS 110a may be a macro BS for a macro cell 102a, a BS 110b may be a pico BS for a pico cell 102b, and a BS 110c may be a femto BS for a femto cell 102c. A BS may support one or multiple (e.g., three) cells. The terms "eNB", "base station", "NR BS", "gNB", "TRP", "AP", 
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly discloses policy information associated with the application. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses policy information associated with the application [Para. 0030].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Sundararajan/Islam invention. One of ordinary skill in the art would have been motivated to improve the network system with more efficient utilization of the network resources [Zhang, Para. 0030].

Regarding claim 6, Sundararajan/Islam disclose everything as discuss above
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly discloses wherein the one or more packet criteria include at least one of: a maximum packet size for the application that is allowed for the transmission type; and a maximum number of packets for the application that are allowed for the transmission type. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses wherein the one or more packet criteria include at least one of: a maximum packet size for the application that is allowed for the transmission type [Para. 0061]; and a maximum number of packets for the application that are allowed for the transmission type (grant-based transmissions can be used for any application traffic or services types, depending on the associated application requirements and quality of services (QoSs). For example, a grant-free transmission can be used for a user with some URLLC traffic to satisfy the extreme low latency requirement; it can be used for a user with eMBB traffic short packets to save signaling overhead; a grant-based transmission can be used for a user with some URLLC traffic with the reasonable latency requirements; it can be used for a user with eMBB traffic to dynamically take advantage of link adaptation and enhance resource utilization and spectrum efficiency [Para. 0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Sundararajan/Islam invention. One of ordinary skill in the art would have been motivated to improve the network system with more efficient utilization of the network resources [Zhang, Para. 0030].
 
Regarding claim 7, Sundararajan/Islam disclose wherein determining, by the radio unit, whether transmission for the data packet is allowed for the transmission type as discuss above. 
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly disclose prior to determining whether the data packet meets one or more packet criteria, determining whether the transmission type 
In the same field of endeavor, Zhang discloses prior to determining whether the data packet meets one or more packet criteria, determining whether the transmission type is allowed for at least one of the UE and the application [Para. 0053 and Para. 0055]. US 2018/0288746 Al
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Sundararajan/Islam invention. One of ordinary skill in the art would have been motivated to improve the network system with more efficient utilization of the network resources [Zhang, Para. 0030].

Regarding claim 8, Sundararajan/Islam/Zhang disclose everything as discuss above, Sundararajan further discloses wherein an indication that identifies whether the transmission type is allowed for at least one of the UE and the application is included in at least one of subscription information for the UE (A BS may provide communication coverage for a macro cell, a pico cell, a femto cell, and/or another type of cell. A macro cell may cover a relatively large geographic area (e.g., several kilometers in radius) and may allow unrestricted access by UEs with service subscription. A pico cell may cover a relatively small geographic area and may allow unrestricted access by UEs with service subscription. A femto cell may cover a relatively small geographic area (e.g., a home) and may allow restricted access by UEs having association with the fem to cell (e.g., UEs in a closed subscriber group   
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly discloses policy information associated with the application. However, these concepts are well known in the art as taught by Zhang.
In the same field of endeavor, Zhang discloses policy information associated with the application [Para. 0030].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Zhang method into Sundararajan/Islam invention. One of ordinary skill in the art would have been motivated to improve the network system with more efficient utilization of the network resources [Zhang, Para. 0030].

Regarding claims 14-16, they are substantially the same as claims 4, 6-7, except claims 14-16 are in non-transitory computer readable storage media claim format.  Because the same reasoning applies, claims 14-16 are rejected under the same reasoning as claims 4, 6-7, where Sundararajan further discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations [col. 8, lines 15-43, col. 18, lines 1-22 and lines 42-67, see also Fig. 2, Base station110].


	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sundararajan et al. (US Patent No.: 10,334,594 B2) in view of Islam et al. (US Pub. No.: 2019/0052432 A1) as applied in claim 1 above, in further view of Panteleev et al. (US Pub. No.: 2019/0182807 A1).
Regarding claim 9, Sundararajan/Islam disclose everything as discuss above.
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly disclose wherein the communication from the UE is a request for radio resources for a Network Assisted PC5 transmission of the data packet by the UE and the response communicated to the UE is a grant for the radio resources. However, these concepts are well known in the art as taught by Panteleev.
In the same field of endeavor, Panteleev discloses wherein the communication from the UE is a request for radio resources for a Network Assisted PC5 transmission of the data packet by the UE and the response communicated to the UE is a grant for the radio resources [Para. 0115].   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Panteleev method into Sundararajan/Islam invention. One of ordinary skill in the art would have been 

Regarding claim 10, Sundararajan/Islam disclose everything as discuss above.
Although Sundararajan/Islam discloses everything as applied above, Sundararajan/Islam do not explicitly disclose wherein the communication from the UE is a broadcast from the UE for an Autonomous PC5 transmission of the data packet by the UE. However, these concepts are well known in the art as taught by Panteleev.
In the same field of endeavor, Panteleev discloses wherein the communication from the UE is a broadcast from the UE for an Autonomous PC5 transmission of the data packet by the UE [Para. 0115].   
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Panteleev method into Sundararajan/Islam invention. One of ordinary skill in the art would have been motivated to process and share that knowledge in order to provide more intelligent services [Panteleev, Para. 0115].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
	/MARSHA D BANKS HAROLD/           Supervisory Patent Examiner, Art Unit 2465